DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantell et al. (US PGPub 2012/0330084, hereinafter Pantell).
Regarding claim 1, Fig. 2 of Pantell discloses positioning a therapeutic source (boron-10) that is substantially nonradioactive when not exposed to a neutron source below a given activity, but becomes a source of highly ionizing but weakly penetrating radiation when exposed to a neutron field at or above the given activity, within the body in the vicinity of the carcinoma cells (see paragraph [0041]);
irradiating the therapeutic source (boron-10) from outside the body with a neutron field (24) at or above the given activity for a prescribed period of time (see paragraph [0041]); and
repeating the irradiating step at prescribed intervals (see paragraph [0041]).
Regarding claims 2-3, Fig. 2 of Pantell discloses the therapeutic source of highly ionizing but weakly penetrating radiation is enriched in B-10 content (see paragraphs [0005] and [0041]).

Regarding claim 5, Fig. 2 of Pantell discloses a radiation shield material (56) that shields at least some of the highly ionizing radiation (gamma rays), but is substantially transparent to neutrons, is formed on a side of the therapeutic source not facing the carcinoma (cancer) cells (see paragraph [0044]).
Regarding claim 6, Pantell discloses surgically implanting the therapeutic source (boron-10) approximately on the carcinoma (cancer) cells (see paragraph [0005]).
Regarding claim 7, Pantell discloses using an electric neutron generator (68) to irradiate the therapeutic source (see paragraphs [0014]) and [0040-0041]).
Regarding claim 9, Fig. 4 of Pantell discloses a plurality of electric neutron generators (68) positioned around the body to irradiate the therapeutic source from different angles (see paragraphs [0040] and [0048]).
Regarding claims 10-11, Fig. 2 of Pantell discloses a neutron moderating material (34) between the electric neutron generator (68) and the therapeutic source to adjust the neutron energy to optimize the highly ionizing, but weakly penetrating radiation produced by the therapeutic source comprises D2O (see paragraph [0049]).
Regarding claim 12, Fig. 2 of Pantell discloses placing the neutron moderating material (34) outside the body (see Fig. 2).
Regarding claim 13, Pantell discloses leaving the therapeutic source within the body between treatments of treating the localized carcinoma (cancer) cells (see paragraph [0005]).

Regarding claim 15, Pantell discloses the therapeutic source comprises thin coverage to ensure the entire volume of localized carcinoma (cancer) cells will be affected by the highly ionizing but weakly penetrating radiation when placed around the carcinoma (cancer) cells and irradiated with the neutron field (see paragraph [0005]).
Regarding claim 16, Pantell discloses the therapeutic source is configured from a material that produces high energy alpha particles and no or low energy gamma radiation (see paragraph [0005]).
Regarding claim 17, Pantell discloses the therapeutic source material is insoluble in water, non-toxic to the body and has a short half-life (see paragraph [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pantell in view of Heibel (US Pat. 9,528,952, hereinafter Heibel).
Regarding claim 8, a difference between Pantell and the claimed invention is the electric neutron generator is a Neutristor. However, in the same field of endeavor, 
Regarding claims 18-20, a difference between the Pantell and the claimed invention is a gamma spectrometer to monitor the intensity of gamma radiation emitted from the therapeutic source material to control the gamma intensity and the radiation dose. However, in the same field of endeavor, Heibel discloses a pulsed neutron generator used to activate a chemical at a target location (see abstract). Heibel teaches the use of a Neutristor (see col. 2, lines 19-58) as a means of generating a neutron pulse in a very small and confined area surrounded by an array of SiC radiation detectors used to measure gamma radiation from neutron exposure. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Pantell by using a Neutristor with an array of SiC radiation detectors for the purpose of detecting gamma radiation to prevent damage to nearby healthy tissue as taught by Heibel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,510, hereinafter ‘510. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application and claims 1-20 of ‘510 both recite the limitations of positioning a therapeutic source that is substantially nonradioactive when not exposed to a neutron source below a given activity, but becomes a source of highly ionizing but weakly penetrating radiation when exposed to a neutron field at or above the given activity, within the body in the vicinity of the carcinoma cells; irradiating the therapeutic source from outside the body with a neutron field at or above the given activity for a prescribed period of time; and repeating the irradiating step at prescribed intervals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Hanway Chang
November 6, 2020
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/ROBERT H KIM/           Supervisory Patent Examiner, Art Unit 2881